IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL GORE,                             §
                                       §     No. 539, 2017
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court of the
                                       §     State of Delaware
      v.                               §
                                       §     Cr. ID No. 1504001939 (S)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: February 9, 2018
                          Decided:   February 20, 2018
                                ORDER
      The Clerk issued a notice to show cause directing the appellant to show cause

why this appeal should not be dismissed for the appellant’s failure to file a motion

to proceed in forma pauperis or to pay the filing fee associated with the appeal. The

appellant did not respond to the notice to show cause within the required ten-day

period. Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice